                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

vs.                                                                    CR. No. 07-1173 JB/KK
                                                                      CIV. No. 18-0631 JB/KK

KELLY GRANT MERCER,

       Defendant/Petitioner.


      MEMORANDUM ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED
              FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER COMES before the Court on United States Magistrate Judge Kirtan

Khalsa’s Proposed Findings and Recommended Disposition, filed August 5, 2019 (Doc.

123)(“PFRD”). The PFRD notifies the parties of their ability to file objections within fourteen

days and that failure to file objections will waive appellate review. See PFRD at 4. The parties

had until Tuesday, September 3, 2019, to file any objections to the PFRD.1 See PFRD at 4. To

date, the parties have not filed any objections.




       1
         Objections were due within fourteen days of service of the PFRD, with three additional
days allowed to Defendant/Petitioner Kelly Grant Mercer because he was served by mail, i.e., by
Thursday, August 22, 2019. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(d). The PFRD was returned,
however, as undeliverable to Mercer on Thursday, August 15, 2019, and mailed to his new address
the following day. The Court has therefore allowed Mercer seventeen days from Friday, August
16, 2019, to object to the PFRD. Seventeen days from Friday, August 16, 2019, fell on Monday,
September 2, 2019, a federal holiday; the next business day, and thus the latest date by which
Mercer’s objections, were due, was Tuesday, September 3, 2019. See Fed. R. Civ. P. 6(a)(1)(C).
              LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS
                         AND RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without the parties’ consent, to hear a pretrial matter dispositive of a

claim or defense or a prisoner petition challenging the conditions of confinement.”). Rule 72(b)

of the Federal Rules of Civil Procedure governs objections: “Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Finally, when resolving

objections to a Magistrate Judge’s proposal, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to. The district judge may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly, 28

U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United States v.

One Parcel of Real Property, With Buildings, Appurtenances, Improvements, and Contents,

Known As: 2121 East 30th Street, Tulsa Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)(“One

Parcel”)(quoting Thomas v. Arn, 474 U.S. 140, 147 (1985)). As the United States Court of



                                                 -2-
Appeals for the Tenth Circuit has noted, “the filing of objections advances the interests that

underlie the Magistrate’s Act,2 including judicial efficiency.” One Parcel, 73 F.3d at 1059 (citing

Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit has held “that a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further advance the

policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits, ha[s]

adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (quoting Moore v. United States, 950 F.2d 656, 659

(10th Cir. 1991)). “[O]nly an objection that is sufficiently specific to focus the district court’s

attention on the factual and legal issues that are truly in dispute will advance the policies behind

the Magistrate’s Act.” One Parcel, 73 F.3d at 1060. In addition to requiring specificity in

objections, the Tenth Circuit has stated that “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426

(10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this

circuit, theories raised for the first time in objections to the magistrate judge’s report are deemed

waived.”). In an unpublished opinion, the Tenth Circuit states that “the district court correctly




       2
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.


                                                -3-
held that [a petitioner] had waived [an] argument by failing to raise it before the magistrate.”

Pevehouse v. Scibana, 229 F. App’x 795, 796 (10th Cir. 2007)(unpublished).3

       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States of America -- in the course of approving the United States

Court of Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

               It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976)(hereinafter Senate Report); H.R. Rep. No.
       94-1609, p. 11 (1976), U.S. Code Cong. & Admin. News 1976, p. 6162 (hereinafter
       House Report). There is nothing in those Reports, however, that demonstrates an
       intent to require the district court to give any more consideration to the magistrate’s
       report than the court considers appropriate. Moreover, the Subcommittee that
       drafted and held hearings on the 1976 amendments had before it the guidelines of
       the Administrative Office of the United States Courts concerning the efficient use
       of magistrates. Those guidelines recommended to the district courts that “[w]here
       a magistrate makes a finding or ruling on a motion or an issue, his determination
       should become that of the district court, unless specific objection is filed within a
       reasonable time.” See Jurisdiction of United States Magistrates, Hearings on S.

       3
         Pevehouse v. Scibana is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow
       a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
Pevehouse v. Scibana has persuasive value with respect to a material issue, and will assist the
Court in its disposition of this Memorandum Opinion and Order.




                                                -4-
       1283 before the Subcommittee on Improvements in Judicial Machinery of the
       Senate Committee on the Judiciary, 94th Cong., 1st Sess., 24 (1975)(emphasis
       added)(hereinafter Senate Hearings). The Committee also heard Judge [Charles]
       Metzner of the Southern District of New York, the chairman of a Judicial
       Conference Committee on the administration of the magistrate system, testify that
       he personally followed that practice. See id. at 11 (“If any objections come in, . . .
       I review [the record] and decide it. If no objections come in, I merely sign the
       magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in
       § 636(b)(1)(C), opined that in most instances no party would object to the
       magistrate’s recommendation, and the litigation would terminate with the judge’s
       adoption of the magistrate’s report. See Senate Hearings, at 35, 37. Congress
       apparently assumed, therefore, that any party who was dissatisfied for any reason
       with the magistrate’s report would file objections, and those objections would
       trigger district court review. There is no indication that Congress, in enacting
       § 636(b)(1)(C)), intended to require a district judge to review a magistrate’s report
       to which no objections are filed. It did not preclude treating the failure to object as
       a procedural default, waiving the right to further consideration of any sort. We thus
       find nothing in the statute or the legislative history that convinces us that Congress
       intended to forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (footnotes omitted).

       The Tenth Circuit has also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d at 659.) See Moore v. United States, 950 F.2d at 659 (“We join

those circuits that have declined to apply the waiver rule to a pro se litigant’s failure to object when

the magistrate’s order does not apprise the pro se litigant of the consequences of a failure to object

to findings and recommendations.” (citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (“Any

party that desires plenary consideration by the Article III judge of any issue need only ask. [A

failure to object] does not preclude further review by the district judge, sua sponte or at the request

of a party, under a de novo or any other standard.”). In One Parcel, the Tenth Circuit noted that

the district judge had decided sua sponte to conduct a de novo review despite the lack of specificity

in the objections, but the Tenth Circuit held that it would deem the issues waived on appeal because

it would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61 (citing cases

                                                 -5-
from other Courts of Appeals where district courts elected to address merits despite potential

application of waiver rule, but Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the magistrate judge’s proposed

findings and recommendation, “on . . . dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). The

Tenth Circuit has stated that a de novo determination, pursuant to 28 U.S.C. § 636(b), “requires

the district court to consider relevant evidence of record and not merely review the magistrate

judge’s recommendation.” Griego v. Padilla, 64 F.3d 580, 583-84 (10th Cir. 1995). The Supreme

Court has noted that, although a district court must make a de novo determination of the objections

to recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded from relying

on the magistrate judge’s proposed findings and recommendations. See United States v. Raddatz,

447 U.S. at 676 (“[I]n providing for a ‘de novo determination’ rather than de novo hearing,

Congress intended to permit whatever reliance a district judge, in the exercise of sound judicial

discretion, chose to place on a magistrate’s proposed findings and recommendations.” (quoting 28

U.S.C. § 636(b)(1)); Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42 of Stephens Cty., 8 F.3d 722,

724-25 (10th Cir. 1993)(holding that the district court’s adoption of the magistrate judge’s

“particular reasonable-hour estimates” is consistent with a de novo determination, because “the

district court ‘may accept, reject, or modify, in whole or in part, the findings or recommendations

made by the magistrate,’ . . . [as] ‘Congress intended to permit whatever reliance a district judge,

in the exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations’”)(quoting 28 U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. at

676)(emphasis omitted).




                                               -6-
       Where no party objects to the magistrate judge’s proposed findings and recommended

disposition, the Court has, as a matter of course in the past and in the interests of justice, reviewed

the magistrate judge’s recommendations. In Workheiser v. City of Clovis, No. CIV 12-0485

JB/GBW, 2012 WL 6846401 (D.N.M. Dec. 28, 2012)(Browning, J.), although the plaintiff failed

to respond to the magistrate judge’s proposed findings and recommended disposition, and the

Court determined that the plaintiff “has waived his opportunity for the Court to conduct review of

the factual and legal findings in the [proposed findings and recommended disposition],” the Court

nevertheless conducted such a review. 2012 WL 6846401, at *3. The Court generally does not,

however, review the magistrate judge’s proposed findings and recommended disposition de novo,

and determine independently seewhat it would do if the issues had come before the Court first, but

rather adopts the proposed findings and recommended disposition where “[t]he Court cannot say

that the magistrate judge’s recommendation . . . is clearly erroneous, arbitrary, [obviously]4


       4
         The Court previously used as the standard for review when a party does not object to the
magistrate judge’s proposed findings and recommended disposition whether the recommendation
was “clearly erroneous, arbitrary, contrary to law, or an abuse of discretion,” thus omitting
“obviously” in front of contrary to law. Solomon v. Holder, No. CIV 12-1039 JB/LAM, 2013 WL
499300, at *4 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the recommendation to which there
was no objection, stating: “[t]he Court determines that the PFRD is not clearly erroneous, arbitrary,
contrary to law, or an abuse of discretion, and accordingly adopts the recommendations therein”);
O’Neill v. Jaramillo, No. CIV 11-0858 JB/GBW, 2013 WL 499521 (D.N.M. Jan. 31,
2013)(Browning, J.)(“Having reviewed the PRFD under that standard, the Court cannot say that
the Magistrate Judge’s recommendation is clearly erroneous, arbitrary, contrary to law, or an abuse
of discretion. The Court thus adopts [Magistrate] Judge Wormuth’s PFRD.” (citing Workheiser
v. City of Clovis, 2012 WL 6846401, at *3)); Galloway v. JP Morgan Chase & Co., No. CIV
12-0625 JB/RHS, 2013 WL 503744 (D.N.M. Jan. 31, 2013)(Browning, J.)(adopting the magistrate
judge’s recommendations upon determining that they were not “clearly contrary to law, or an abuse
of discretion”). The Court does not believe that “contrary to law” accurately reflects the deferential
standard of review that the Court intends to use when there is no objection. Finding that a
magistrate judge’s recommendation is contrary to law would require the Court to analyze the
magistrate judge’s application of law to the facts or the magistrate judge’s delineation of the facts
-- in other words performing a de novo review, which is required when a party objects to the
recommendations only. The Court concludes that adding “obviously” better reflects that the Court
is not performing a de novo review of the Magistrate Judges’ recommendations. Going forward,

                                                 -7-
contrary to law, or an abuse of discretion.” Workheiser v. City of Clovis, 2012 WL 6846401, at

*3. This review, which is deferential to the magistrate judge’s work when there is no objection,

nonetheless provides some review in the interest of justice, and seems more consistent with the

intent of the waiver rule than no review at all or a full-fledged review. Accordingly, the Court

considers this standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is

nothing in those Reports, however, that demonstrates an intent to require the district court to give

any more consideration to the magistrate’s report than the court considers appropriate.”). The

Court is reluctant to have no review at all if its name is going to go at the bottom of the order

adopting the magistrate judge’s proposed findings and recommendations.

                                            ANALYSIS

       The Court has carefully reviewed the PFRD and the relevant pleadings in this civil matter,

and in the underlying criminal case, including Petitioner’s Motion for Relief Pursuant to Recent

U.S. Supreme Court Decision, filed July 3, 2018 (Doc. 117), and the United States’ Response to

Defendant’s Motion for Relief, filed February 1, 2019. (Doc. 119). The Court did not review the

PFRD de novo, because the parties have not objected to it, but rather reviewed the PFRD of the

Honorable Kirtan Khalsa, United States Magistrate Judge for the District of New Mexico, to

determine if it is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.

The Court determines that the PFRD is not clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion. Accordingly, the Court will adopt the PFRD.




therefore, the Court will, as it has done for some time now, review magistrate judges’
recommendations to which there are no objections for whether the recommendations are clearly
erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.


                                                -8-
       IT IS ORDERED that: (i) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, filed August 5, 2019 (Doc. 123), is adopted; and (ii) Defendant/Petitioner’s Motion

for Relief Pursuant to Recent U.S. Supreme Court Decision, filed July 3, 2018 (Doc. 117), which

the Court construes as arising under 28 U.S.C. § 2255, is dismissed with prejudice.



                                               _______________________________________
                                                       UNITED STATES DISTRICT JUDGE

Counsel:

Rumaldo R. Armijo
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorney for the Plaintiff-Respondent

Richard A. Winterbottom
Albuquerque, New Mexico

       --and--

Stephen P. McCue
  Federal Public Defender
Albuquerque, New Mexico

       Attorneys for the Defendant-Petitioner




                                                -9-
